Citation Nr: 0218432	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

Entitlement to service connection for hyperhidrosis and 
dyshidrosis of the hands.

(The issues of entitlement to service connection for a 
fungal infection of the hands and feet, will be the 
subject of a later decision.)



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from September 1994 to 
March 1999.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana, that denied service 
connection for a fungal infection of the hands and feet 
and growths on the legs.  A subsequent RO decision granted 
service connection for "lipoma of the left thigh and 
dermatofibroma of the right lower calf (claimed as 
multiple skin conditions to include fungus and lumps on 
feet and legs)"  The Board finds that, while service 
connection has clearly been granted for a lipoma of the 
left thigh and dermatofibroma of the right lower calf, 
and, as the veteran has not appealed the noncompensable 
rating assigned for the growths on the legs, that issue is 
not in appellate status (see Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997)), the separate and distinct issues 
of service connection for a fungal infection of the hands 
and feet remain on appeal.

The Board is undertaking additional development on the 
issues of entitlement to service connection for fungal 
infections of the hands and feet pursuant to authority 
granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,009, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDING OF FACT

The veteran's hyperhidrosis and dyshidrosis of the hands 
began during active  service


CONCLUSION OF LAW

Hyperhidrosis and dyshidrosis of the hands were incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
claim for service connection at issue in this decision is 
granted, so that there is no prejudice to the veteran in 
proceeding to adjudicate the claim without further 
discussion of the VCAA.

Background

At the veteran's June 1994 pre-enlistment physical 
examination, evaluation of the skin and lymphatics was 
normal.  During a pre-enlistment report of medical 
history, the veteran indicated he did not have and had 
never had skin problems.  Service treatment records are 
silent for complaints or diagnosis of skin disease.  
Examination of the skin at the veteran's March 1999 
service separation examination was normal.  He indicated 
that he did not have and had never had skin problems.  

In October 1999, the veteran submitted a claim for service 
connection for "fungus of the feet of hands."  The precise 
issues of service connection for fungal infections of the 
feet of hands are the subject of further development in 
this case, as indicated on the title page and in the 
introduction.  However, given the imprecise nature of lay 
diagnosis of medical problems, see Espiritu v. Derwinski, 
2 Vet. App. 492 (1992), and based on the results of a 
December 2001 VA examination described below, the Board 
finds that the veteran's ongoing complaints underpinning 
his claim for service connection for fungus of the hands 
includes his hyperhidrosis and dyshidrosis as diagnosed at 
the December 2001 VA examination.

At a December 2001 VA examination, the veteran was noted 
by history to have experienced a rash on his hands while 
at military school in Quantico, Virginia, in August of 
1996.  By history, this had apparently recurred several 
times.  The manifestations consisted of some small scaling 
areas and was not otherwise symptomatic.  On physical 
examination, he had a few minor scaling areas on his 
palms.  The palms themselves seemed to be quite moist.  
The diagnosis was hyperhidrosis and dyshidrosis of the 
palms, very mild, asymptomatic.  The examiner commented 
that this diagnosis was not very consequential, was not 
causing problems for the veteran, and in his opinion was 
not of compensable degree whether service connected or 
not.

In March 2002, the veteran wrote that his skin condition 
was recently assessed as "nervousness causing sweaty 
palms," but that since the evaluation his hands had 
continued to crack and peel.

In an April 2002 addendum, the December 2001 VA examiner 
elaborated the had felt that it was likely that the 
veteran's problem with his hands (hyperhidrosis and 
dyshidrosis) was present during his period of service.

Law and Regulations 

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002).  With chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after 
discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit 
of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 
3.102 (2002).  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).  

Analysis

While the service medical records show no skin disorder of 
the hands, the veteran filed a claim for service 
connection for such disability well within a year of his 
approximately 4 & 1/2 years of active duty.  Pursuant to a 
Board remand, a December 2001 skin VA examination resulted 
in a diagnosis of hyperhidrosis and dyshidrosis of the 
palms.  In an April 2002 addendum, the December 2001 VA 
examiner elaborated that it was likely the veteran's 
hyperhidrosis and dyshidrosis of the hands were present 
during his period of service.  As the veteran's pre-
enlistment examination was negative for any pertinent 
abnormal findings, the Board finds that the evidence is at 
least in equipoise as to whether the skin disorder has its 
onset during service.  Accordingly, service connection for 
dyshidrosis and hyperhidrosis of the hands is warranted.


ORDER

Entitlement to service connection for hyperhidrosis and 
dyshidrosis of the hands is granted.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

